P'OLLEY, J.
The opinion in this case was filed on the 28th day of April. Both sides have filed a petition for a rehearing, respondent because he thinks our conclusion is wrong, and appellant because he does not know what is the intended result of the opinion.
In reply to respondent’s petition we have only to say that we are satisfied with the conclusion reached.
Replying to appellant: Where we said in the closing paragraph of the opinion, “Defendant has two more votes than plaintiff and should be declared elected,” we meant that on the filing of the remittitur the circuit court should enter a final decree in favor of defendant, and to take whatever steps that might be "necessary to oust plaintiff from the office in question and to put defendant in.
Petitions for rehearing are denied.
Note. — Reported in 199 N. W. 457.